 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                  No.   CR15-053RAJ
10                         Plaintiff,

11           v.                                   ORDER TO SEAL DOCUMENT

12   CALVIN DAVIS,

13                         Defendant.

14
          THIS MATTER has come before the undersigned on the motion to file the
15
     supplement to Defendant’s motion for early termination of supervised release under
16
     seal. The Court has considered the motion and records in this case and finds there
17
     are compelling reasons to file the document under seal.
18
          IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #393) is GRANTED
19
     and the supplement to Defendant’s motion for early termination of supervised
20
     release shall remain filed under seal.
21        DATED this 5th day of March, 2019.
22

23                                                   A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge

25

26


      ORDER TO SEAL DOCUMENT – 1
